         Case 1:19-cv-12235-LTS Document 243 Filed 08/31/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
JOSEPH MANTHA on behalf of himself            :
and others similarly situated,                :
       Plaintiff,                             :   Case No. 1:19-cv-12235-LTS-PK
v.                                            :

QUOTEWIZARD.COM, LLC                          :
        Defendant.                            :
____________________________________

      PLAINTIFF’S OPPOSITION TO QUOTEWIZARD’S MOTION TO STRIKE

       QuoteWizard’s Motion to Strike Plaintiff’s Untimely Curative Declaration of DRIPS

Holdings, LLC (ECF 338) should be denied as QuoteWizaard has not cited any meaningful

authority to strike the DRIPS declaration which is entirely consistent with DRIPS' prior

deposition testimony that the text responses at issue are in fact business records.

       Obtaining production of the underlying text responses to QuoteWizard’s texting

campaign required extensive briefing and Court intervention. During the initial bifurcated

discovery period in this case, Quotewizard was ordered to produce over 2,500,000 instances of

individuals stating that they did not want to receive their marketing text messages, despite their

repeated objections on a number of grounds, including burden. See ECF #104, #112, #124, #132,

#133, #136, #144, #149-151; ECF# 153; ECF #158, #162, #163, #165, #167, #170, #177-180,

#184, and #186. The parties ultimately stipulated that Quotewizard would produce 600 such

instances of older complaints, and all readily available recent complaints (over 284,000) and the

physical production would come from QuoteWizard’s vendor- Drips. See ECF #186; Drips

Holdings,LLC v. QuoteWizard.com LLC, No. 1:21-mc-91266-LTS (D. Mass.), ECF No. 37.

       Having failed in its initial efforts to resist production of the text responses, QuoteWizard

                                                  1
         Case 1:19-cv-12235-LTS Document 243 Filed 08/31/21 Page 2 of 6




then moved to strike them from Plaintiff’s summary judgment response. ECF 222. Plaintiff

opposed, asserting that DRIPS’ deposition testimony was sufficient to establish that the text

responses were admissible as business records, and were further admissible under other

exceptions to the hearsay rule. ECF 235. In addition, to put an end to such an argument, Plaintiff

submitted an affidavit from DRIPS that simply confirmed what should have been clear to all

parties: the information produced are the business records of DRIPS. See ECF No. 235-1.

Undeterred, Quotewizard now moves to strike this declaration. QuoteWizard’s latest attempt to

keep this powerful evidence out of the record should be denied.

                                           ARGUMENT

       QuoteWizard’s Own Vendor Provided a Declaration Consistent with its Deposition
       Testimony that the Records of Responses to QuoteWizard’s Marketing Messages
       That QuoteWizard was Ordered to Produce were Business Records and did so
       Immediately After QuoteWizard Proffered that Argument.

       As stated above, DRIPS confirmed in deposition testimony that these documents were

maintained in the ordinary course of business. See ECF 235 6-7. However, when faced with an

argument that ignored this straightforward testimony, Plaintiff went even further and obtained an

affidavit from DRIPS that confirmed the same. Such a process is a regular occurrence in federal

practice and is recognized in the federal rules. See Fed. R. Civ. P. 56(e)(1), “If a party fails to

properly support an assertion of fact or fails to properly address another party’s assertion of fact

as required by Rule 56(c), the court may: (1) give an opportunity to properly support or address

the fact”. 1 Not surprisingly, courts have permitted supplemental declarations confirming facts




1
  Again, it is important to stress that the Plaintiff did not fail to properly support or address this
fact, it was confirmed in the deposition of DRIPS, but nonetheless has provided an alternative to
QuoteWizard’s remarkable proposition that these documents aren’t business records.


                                                   2
         Case 1:19-cv-12235-LTS Document 243 Filed 08/31/21 Page 3 of 6




after the close of discovery. 2 See e.g. Brown v. Genworth Life & Annuity Ins. Co., No. 3:18-cv-

506, 2020 U.S. Dist. LEXIS 132822, at *13-14 (E.D. Tenn. July 28, 2020) (“Plaintiff has not

offered any evidence to suggest she was unaware of this information prior to the close

of discovery, and in fact the record suggests the contrary…Thus, Plaintiff had the opportunity to

depose Ms. Hudson regarding her connection to this case prior to

the discovery deadline…Accordingly, the Court finds no reason to strike Ms. Hudson's

supplemental declaration on the grounds of potential prejudice to Plaintiff.”) Indeed, the Sixth

Circuit addressed a nearly identical issue with a business records affidavit submitted after a

deposition in Lee v. Cleveland Clinic Found., 676 F. App'x 488, 501 (6th Cir. 2017), and held

that a business records declaration consistent with prior deposition testimony was permissible:

       Meyer filed a declaration explaining business records that were kept in the regular
       course of business and were maintained in Plaintiff's employee file. Plaintiff
       asserted that CCF improperly filed Meyer's declaration after her deposition
       testimony because the declaration contained facts contrary to her deposition
       testimony. See Reid v. Sears, Roebuck and Co., 790 F.2d 453, 460 (6th Cir.
       1986) ("A party may not create a factual issue by filing [**29] an
       affidavit, after a motion for summary judgment has been made, which contradicts
       her earlier deposition testimony.") However, Plaintiff had the opportunity to
       address the issue of Meyer's declaration, which came after Meyer's deposition
       testimony, in her opposition to Defendants' motion for summary
       judgment. Plaintiff chose not to address the issue until two weeks after filing her
       opposition. The district court found that even if it considered the motion, it would
       not be fully briefed until after the final pretrial and trial dates, to which it already
       ordered there would be no more extensions. This court has held that HN24 "[t]he
       timing of trials and docket control are matters best left to the discretion of the trial
       court." Anthony v. BTR Automotive Sealing Systems, Inc., 339 F.3d 506, 517 (6th
       Cir. 2003). The district court's refusal to grant the motion to strike was an exercise
       in maintaining control of its docket and was not an abuse of discretion, especially
       when Plaintiff could have moved to strike the declaration at an earlier time.
       Further, Meyer's declaration is not substantially different from her deposition
       testimony, where she asserts that Plaintiff had an inappropriate encounter with a
       patient.


2
 It’s also important to note here that discovery has been bifurcated and DRIPS’ authentication of
the business records of individuals receiving QuoteWizard’s marketing messages can be subject
to further discovery once class discovery commences.
                                                  3
         Case 1:19-cv-12235-LTS Document 243 Filed 08/31/21 Page 4 of 6




        Here, DRIPS’ declaration was proffered with content consistent with its prior deposition,

that it maintains records of individuals’ responses to marketing messages in the ordinary course

of business.

        The cases cited by Quotewizard don’t change this position. First, in Rosario-Díaz v.

González, 140 F.3d 312, 315 (1st Cir. 1998) two defendants failed to file their summary

judgment motions within months of clear deadlines. Second, in González-Rivera v. Centro

Médico Del Turabo, Inc., 931 F.3d 23, 28 (1st Cir. 2019) a plaintiff attempted to set-aside its

own voluntary dismissal of claims after the summary judgment deadline because it claimed to

have found an expert that can support its claims. Finally, Santiago-Diaz v. Laboratorio Clinico y

de Referencia del Este, 456 F.3d 272 (1st Cir. 2006) involved the plaintiff’s expert witness being

precluded because of repeated failure to comply with the Court’s scheduling orders following a

late disclosure. Here, it was only in direct response QuoteWizard’s claim that documents- it was

ordered to produce- weren’t actually business records, that the Plaintiff immediately secured a

declaration from Drips confirming, in fact, that the documents being produced in accord with

this Court’s Order and the Parties Stipulation, were Drips’ business records maintained in the

ordinary course for its client- QuoteWizard. See ECF No. 240. Moreover, all three cases cited by

QuoteWizard were First Circuit Court of Appeals decisions sanctioning parties for their failure

to timely prosecute claims and were reviewed for abuse of discretion. No such analysis is needed

here.

        The remaining arguments offered by Quotewizard are recycled arguments about why the

responses to the marketing messages that were produced are hearsay in the first place. They are

not, but the parties have already briefed that issue. See ECF Nos. 222 and 235. Quotewizard




                                                 4
           Case 1:19-cv-12235-LTS Document 243 Filed 08/31/21 Page 5 of 6




shouldn’t be permitted to use another motion to make the same argument. This is especially true

when Quotewizard was already granted leave to file a reply. See ECF No. 240.


                                          CONCLUSION

          For the foregoing reasons, Plaintiff respectfully submits that QuoteWizard’s Motion to

Strike Plaintiff’s Untimely Curative Declaration of DRIPS Holdings, LLC (ECF 338) should be

denied.


                                                              PLAINTIFF,
                                                              By his attorneys

                                                              /s/ Matthew P. McCue
                                                              Matthew P. McCue
                                                              THE LAW OFFICE OF
                                                              MATTHEW P. MCCUE
                                                              1 South Avenue, Suite 3
                                                              Natick, MA 01760
                                                              Telephone: (508) 655-1415
                                                              mmccue@massattorneys.net

                                                              Edward A. Broderick
                                                              BRODERICK LAW, P.C.
                                                              176 Federal Street, Fifth Floor
                                                              Boston, MA 02110
                                                              Telephone: (617) 738-7080
                                                              ted@broderick-law.com

                                                              Anthony I. Paronich
                                                              PARONICH LAW, P.C.
                                                              350 Lincoln Street, Suite 2400
                                                              Hingham, MA 02043
                                                              (508) 221-1510
                                                              anthony@paronichlaw.com

                                                              Alex M. Washkowitz
                                                              Jeremy Cohen
                                                              CW LAW GROUP, P.C.
                                                              188 Oaks Road Framingham, MA
                                                              01701
                                                              alex@cwlawgrouppc.com

                                                  5
         Case 1:19-cv-12235-LTS Document 243 Filed 08/31/21 Page 6 of 6




                                  CERTIFICATE OF SERVICE
       I hereby certify that on August 31, 2021, I electronically transmitted the foregoing to all

counsel of record via the electronic filing system.



                                                             /s/ Matthew P. McCue
                                                              Matthew P. McCue




                                                 6
